DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 and 4-10, drawn to a semiconductor device, classified in H01L29/7787.
II. Claims 11 and 15-20, drawn to a method of forming a semiconductor device, classified in H01L21/0254.
The inventions are independent or distinct, each from the other because:

Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case forming the passivation layer may be performed before forming the dielectric layer rather than by “forming a passivation layer on the second III-V compound layer and the dielectric layer” as required by claim 11.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search  queries);
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Cheng-Kang Hsu on 02/24/2021 a provisional election was made without traverse to prosecute the invention of Group II, claims 11 and 15-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1 and 4-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting 

This application is in condition for allowance except for the presence of claims 1 and 4-10 directed to Group I non-elected without traverse.  Accordingly, claims 1 and 4-10 have been cancelled.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Cheng-Kang Hsu on 02/24/2021.

The application has been amended as follows and all other claims remain unchanged as filed by applicant on 10/23/2020. 

1 and 4-10. (Canceled)

11. (Currently Amended) A method for forming a semiconductor device, comprising: 
providing a substrate; forming a first III-V compound layer on the substrate; 
forming a second III-V compound layer on the first III-V compound layer; 
forming a p-type doped III-V compound layer on the second III-V compound layer, wherein the p-type doped III-V compound layer is in direct contact with an uppermost surface of the second III-V compound layer; 
forming a dielectric layer on the p-type doped III-V compound layer; 
performing a first photolithography patterning and etching process on the p-type doped III-V compound layer and the dielectric layer to expose a part of the second III-V compound layer; 

performing a second photolithography patterning and etching process on the passivation layer to expose a part of the dielectric layer, such that the passivation layer is disposed on and in direct contact with the uppermost surface of the second III-V compound layer and over a part of the p-type doped III-V compound layer; forming a gate on the dielectric layer; and 
forming a source and a drain on opposite sides of the gate; 
wherein a two-dimensional electron gas is formed around an interface of the first III-V compound layer and the second III-V compound layer, a top surface of the passivation layer lower than a top surface of the source and a top surface of the drain, and the top surface of the source and the top surface of the drain are lower than a top surface of the gate;
wherein the p-type doped III-V compound layer is doped with at least one of magnesium (Mg), calcium (Ca), zinc (Zn), beryllium (Be), and carbon (C) and is further doped with an element selected from a group consisting of strontium (Sr), barium (Ba), and radium (Ra).

19. (Canceled)


Allowable Subject Matter

Claims 11, 15-18 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

After completing a thorough search of independent claim 11, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a method for forming a semiconductor device, comprising: forming a dielectric layer on the p-type doped III-V compound layer; performing a first photolithography patterning and etching process on the p-type doped III-V compound layer and the dielectric layer to expose a part of the second III-V compound layer; forming a passivation layer on the second III-V compound layer and the dielectric layer; performing a second photolithography patterning 

The closest prior arts on record are Tsai (US-20160141404-A1), Nakayama (US-20180219089-A1), Chang (US-20110062437-A1), Suh (US-20090072272-A1), Kwak (US-20140252371-A1), Nishio (US-20100314696-A1), Miyamoto (US-20170288046-A1), Green (US-20130092947-A1), Nagahisa (US-20150021671-A1) and You (US-20170062581-A1). However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device.

Claims 15-18 and 20 are also allowed being dependent on allowable claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON GRAY/
Examiner, Art Unit 2897


/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897